Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 25 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  Sir
                     
                     Head Quarters 25th Octob. 1781.
                  
                  I have the Honor to transmit to Your Excellency the inclosed Letter from Lord Cornwallis to the Marquis, with one from the latter to me, on the Subject of the Cartels detained by your Excellency—As the Circumstances of those Vessels have been fully explained to you, I submit the final Determination to Your Excellency.
                  I take the Liberty also to transmit to you, a Letter Handed to me by One of the Aides D. Camp of the Marquis, from the Trade of No. Carolina—if it is in your power to comply to the Wishes of those Gentlemen in grantg the Relief they request—it will add to those obligations which those States are already under to your Excellencys Goodness—& be particularly agreable to me.  I have the Honor to be
                  
                     G.W.
                  
               